
	

115 SRES 461 ATS: Commending the University of Central Missouri Jennies for winning the national championship in the National Collegiate Athletic Association Division II tournament.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 461
		IN THE SENATE OF THE UNITED STATES
		
			April 12, 2018
			Mr. Blunt (for himself and Mrs. McCaskill) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Commending the University of Central Missouri Jennies for winning the national championship in the
			 National Collegiate Athletic
			 Association Division II tournament.
	
	
 Whereas on March 23, 2018, the University of Central Missouri Jennies (referred to in this preamble as the Jennies) women’s basketball team defeated defending national champion Ashland University by a score of 66–52 in the National Collegiate Athletic Association Division II national championship game in Sioux Falls, South Dakota;
 Whereas that victory marks the first Division II national championship for the Jennies since 1984; Whereas the Jennies ended the 2017–2018 season with—
 (1)an overall record of 30–3; (2)a perfect record of 10–0 during away games; and
 (3)a record of 18–1 in the Mid-America Intercollegiate Athletics Association (referred to in this preamble as the MIAA) conference;
 Whereas the 2017–2018 season marks— (1)the eleventh MIAA regular season championship win for the Jennies; and
 (2)the seventh Central Region championship win for the Jennies; Whereas the 30 season wins and 18 conference wins of the Jennies are program records;
 Whereas the Jennies won 6 playoff games and outlasted 63 other teams in the Division II national championship tournament to end the 73-game winning streak of Ashland University;
 Whereas all of the following 15 players on the Jennies roster should be congratulated: Paige Redmond, Gigi McAtee, Sydney Crockett, Kayonna Lee, Kendra Gladbach, Abby Gann, Kelsey Williams, Emilie Jobst, Megan Skaggs, Peyton Taylor, Morgan Fleming, Jolene Shipps, Sydney Skaggs, Madison Sandor, and Meghan Allen;
 Whereas, during the Division II national championship game— (1)the Jennies made 50 percent of shots taken; and
 (2)the following 3 players scored points in the double digits: Paige Redmond, Megan Skaggs, and Kelsey Williams;
 Whereas Paige Redmond— (1)led the Jennies by scoring 16.3 points per game during the 2017–2018 season;
 (2)recorded a championship game high of 22 points; and (3)was awarded MIAA Player of the Year;
 Whereas Kayonna Lee collected a team high of 11 rebounds and a game high of 3 blocked shots, and was awarded MIAA Defensive Player of the Year;
 Whereas Paige Redmond and Morgan Fleming were selected to the All-MIAA team; Whereas Kayonna Lee, Megan Skaggs, and Kelsey Williams received Honorable Mentions from the All-MIAA team;
 Whereas Jennies Head Coach Dave Slifer was awarded MIAA Coach of the Year; and
 Whereas Coach Slifer and all of the supporting staff of the Jennies should be congratulated: Now, therefore, be it
		
	
 That the Senate— (1)commends the University of Central Missouri Jennies for the Division II national championship victory in women's basketball;
 (2)recognizes the athletic prowess, hard work, and dedication exhibited by the players, coaches, support staff, and student body of the University of Central Missouri; and
 (3)congratulates the city of Warrensburg, Missouri, and the University of Central Missouri Jennies fans and alumni around the world.
			
